Title: From John Quincy Adams to Thomas Boylston Adams, 8 February 1805
From: Adams, John Quincy
To: Adams, Thomas Boylston



Washington 8. Feby: 1805.

I have two or three letters from you which I am afraid will never be answered in the manner all your letters deserve to be answered; but I know you will make all the proper allowances for my situation, and the shortness of my Time.—There is however a question or two which I can no longer delay to answer.—And first; respecting the enlargement of the Meeting-House, I have to say that I cannot venture upon the purchase of one of the new pews—I now hold two in Boston, and must therefore when at Quincy rely upon the same indulgence I have experienced hitherto for seats at Meeting on Sundays—I regret that my Circumstances compel me to this determination, but they leave me no alternative.
As to Mr: Greenleaf’s enquiry respecting my charge against the town, on account of the Milton petitions for a road, I will thank you to tell him, that I have made and shall make no charge at-all—On the former occasion of a similar petition, I requested Captain Beale to inform the Town, that they were welcome to my services, which I believe he accordingly did—Mr: Greenleaf will oblige me by saying the same, as I consider the last petitions as a continuance of the same question, and resolved to make no charge against the town, on this Account.
Your friends Ewing, Wykoff and Meredith are here, with many other Philadelphians—The trial of Judge Chase is to commence to-morrow—The Supreme Court is also in Session, and the Judge passes from the Bench in one Room to the Bar in the other, and back from the Bar to the Bench, in a manner which seems to indicate a great defect in the Constitution—
I expected to have argued a Cause to the Court this term, but while his case before the Senate remains undecided, I shall not address myself as Counsel for a party, to the Court where he keeps a seat—There is a scruple of delicacy upon my mind, on this subject—whether there is too much refinement in this scruple or not may be a question, but if I do err in the case, I am determined to err on the right side.
My wife and children, and the family we are with, are all well excepting Mr: Hellen, who suffers from the extreme severity of the Season—It has been much greater than that of an ordinary Winter at Boston, Mr: Cranch and his family are also well—His Lady in daily expectation of giving an addition to his family.
Mr: Ewing informs us that by letters from you he supposes you already a member of the Benedict Society—This does not exactly comport with your letters to me—I wait with patience to learn how the real fact stands.—The Kitty Johnson, married to Mr: Brent, is not my wife’s sister, but a distant relation of the family—Say this to your mother—And tell her we have received the socks for George by Mrs. Cushing; though I have been so much straitened for want of time that I have not yet had a moment to pay her and the Judge a visit.
I have been deeply affected by the information of Mr: Smith’s misfortune; and felt severely for him and for his truly worthy family.
Ever faithfully your friend.
